 1                                UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3

 4    IGNACIO ARAUJO,                                    Case No. 2:18-cv-00968-APG-PAL
 5                       Petitioner,                     ORDER
 6            v.
 7    BRIAN E. WILLIAMS, et al.,
 8                       Respondents.
 9

10          I previously dismissed this case for non-payment of the filing fee and for failure to file a

11   petition for a writ of habeas corpus. ECF No. 5. Petitioner Ignacio Araujo has filed two responses

12   to that order. ECF Nos. 7, 8. He states that the late payment of the filing fee is not his fault. To

13   date, the court has not received any money from petitioner in this action.

14          IT THEREFORE IS ORDERED that the court take no action upon petitioner’s responses

15   (ECF No. 7, ECF No. 8).

16          DATED this 12th day of October, 2018.
17                                                                 ______________________________
                                                                   ANDREW P. GORDON
18                                                                 United States District Judge
19

20

21

22

23

24

25

26

27

28
                                                        1
